Citation Nr: 0601115	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  05-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES


1.  Entitlement to a higher initial evaluation for Diabetes 
Mellitus, type II with associated hypertension, rated 20 
percent. 

2.  Entitlement to a grant of service connection for Diabetes 
Mellitus, type II with associated hypertension prior to 
February 5, 2003 


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for Diabetes Mellitus, type 
II with associated hypertension and assigned a 20 percent 
disability evaluation effective from February 5, 2003.  The 
veteran, who had active service from April 1969 to March 
1975, appealed both the rating assigned and the effective 
date.  Both issues are reflected on the title page and have 
been developed for appellate review.


FINDINGS OF FACT

1.  The veteran takes oral medication and follows a 
restricted diet; his diabetes mellitus does not result in any 
regulation of his activities.  

2.  The veteran's blood pressure readings do not reflect 
diastolic pressure of predominantly 100 or more or systolic 
pressure of predominantly 160 or more nor does the veteran 
have a history of diastolic pressure of predominantly 100 nor 
is his hypertension continuously controlled by medication.

3.  The veteran was separated from service in March 1975 and 
filed an original claim for service connection for diabetes 
mellitus with hypertension with the RO on February 5, 2004, 
more than one year after the effective date of the law, Agent 
Orange Act of 1991. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for diabetes mellitus with associated hypertension 
have not been met for the period of the appeal.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 
4.119, Diagnostic Code 7913 (2005).

2.  The criteria for a separate compensable rating for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (2005).

3.  The legal criteria for an effective date earlier than 
February 5, 2003, one year prior to filing his claim, for the 
award of service connection for Diabetes Mellitus, type II 
with associated hypertension has not been met. 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  As discussed below, VA has satisfied its duty to 
notify by means of a February 2004 letter from the RO to the 
claimant in response to his claim for service connection for 
diabetes mellitus with hypertension.  A General Counsel 
opinion states that VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim in the case of a "downstream" issue, i.e., an issue 
relating to the claim but arising after the beginning of the 
claims process.  VAOPGCPREC 8-2003.  Rather, VA need only 
take the proper action in accordance with 38 U.S.C.A. § 5104.  
Increased ratings and effective date claims are generally 
considered to be "downstream" issues from the original grants 
of service connection.  That is the case here.  The veteran 
was provided notice in accordance with 38 U.S.C.A. § 5104.  
In the June 2004 rating and notice letter the veteran was 
provided information on the evidence considered and the basis 
for the RO grant of service connection, the reason for the 
rating assigned, what was required for a higher rating and 
the basis for the effective date.  

Thus the claimant was informed of the duty to notify, the 
duty to assist, to include the duty to obtain records, and 
order examinations or opinions.  In addition to the VCAA 
letter of February 2004, in June 2004 the veteran was advised 
of the rating action to grant his claim and the basis for the 
assignment of the 20 percent rating effective from February 
5, 2003.  In addition, in the October 2004 statement of the 
case the claimant was specifically advised of the evidence 
considered and the type of evidence which would establish 
entitlement to a higher evaluation and the basis for awarding 
an effective date one year prior to the date of his claim.  
In response to the statement of the case the veteran has not 
identified any additional evidence to support his claims.  
Thus, the claimant has been provided notice of what VA was 
doing to develop the claim, notice of what the claimant could 
do to help the claim and notice of how the claim was still 
deficient.  In the February 2004 RO letter the claimant was 
also provided notice of a variety of types of evidence he 
could submit to support his claim and he should submit any 
medical reports that he had.   He was essentially advised to 
submit any pertinent evidence in his possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to include the duty to obtain 
records, and order examinations or opinions.  The claimant 
was specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record, obtained his service medical records and VA 
treatment records.  The RO also obtained the private medical 
records identified by the veteran.  Thus, the Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  See 38 C.F.R. § 3.159 (c)(4).  While the veteran 
requested a VA examination, the Board does not find that a VA 
examination is necessary.  Under the VCAA, VA is required to 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2005).  An 
additional medical examination or medical opinion is not 
necessary in this case as the information and evidence of 
record consisting of private and VA treatment records is 
sufficient to decide the claim. 

Accordingly, the Board concludes it should proceed, as there 
is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and duty to 
notify as contemplated by applicable provisions, including 
VCAA, has been satisfied.  VA has satisfied its duties to 
notify and to assist the claimant in this case.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
 
Analysis: Higher Initial Evaluation for Diabetes Mellitus, 
with Associated Hypertension, rated 20 percent. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Age may not be considered 
as a factor in evaluating service-connected disability; and 
unemployability, in service-connected claims, associated with 
advancing age or intercurrent disability, may not be used as 
a basis for a total rating.  Age, as such, is a factor only 
in evaluations of disability not resulting from service, 
i.e., for purposes of pension.  38 C.F.R. § 4.19.  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The veteran has been assigned a 20 
percent rating since the effective date of service 
connection, February 5, 2003.

A 20 percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, warrants a 100 percent 
evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  
Compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.

The record shows that the veteran takes oral medication and 
follows a restricted diet.  A VA treatment record in June 
2004 noted that the veteran reported he had recently 
relocated to the area, knew he was diabetic and had not been 
evaluated for the past two years.  He reported losing 20-30 
pounds during the last two years by diet and exercise and had 
not taken any medication for diabetes for the past two years.  
He was concerned about having to start insulin and was 
advised that if he continued to lose weight and adhere to a 
diet he could reduce his chances of having to start insulin.  
The veteran was employed as an over-the-road truck driver.  
His symptoms were discussed.  The treatment plan was to 
continue exercise, diet control and he was provided an oral 
hypoglycemic drug.  No restriction of activities was 
described or reported. 

As noted, in order for a higher 40 percent rating to be 
warranted, the evidence would have to establish that the 
veteran's diabetes mellitus requires insulin, restricted 
diet, and regulation of activities.  In this case, the 
veteran's diabetes mellitus is not shown to require insulin 
or regulation of activities, but is controlled through diet 
and an oral hypoglycemic agent, the criteria for the assigned 
20 percent rating.  As such, the veteran's diabetes mellitus 
clearly does not meet the criteria for a higher rating and 
has not met the criteria at any point during the appeal 
period.  

The veteran's hypertension is associated with his diabetes.  
As noted above, compensable complications of diabetes are to 
be rated separately unless they are part of the criteria used 
to support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Hypertension is rated pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is 
warranted for diastolic pressure of predominantly 100 or more 
or systolic pressure of predominantly 160 or more; a 10 
percent evaluation is also the minimum evaluation for an 
individual with a history of diastolic pressure of 
predominantly 100 or more who requires continuous medication 
for control.  

When seen at the VA in June 2004 his diastolic blood pressure 
was 87 and systolic blood pressure was 150.  His weight was 
278.5 pounds.  Private medical records in July 1996 noted a 
diastolic blood pressure of 88 and systolic blood pressure of 
152.  No higher readings were noted or reported.  Based on 
the evidence, the veteran's blood pressure readings did not 
reflect diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more nor does the 
veteran have a history of diastolic pressure of predominantly 
100 nor is his hypertension continuously controlled by 
medication.  

Accordingly, the veteran does not meet the criteria for a 
separate compensable rating for hypertension.  Under these 
circumstances, the Board must conclude that the criteria for 
an evaluation in excess of 20 percent for diabetes mellitus 
with associated hypertension is not warranted.  The Board 
notes that the veteran was advised by the VA of the basis of 
the rating assigned and the evidence considered.  While the 
veteran has appealed for a higher evaluation he has not 
identified any symptoms or evidence to support a higher 
evaluation.  The Board concludes that the evidence generated 
by medical professionals is more probative of the degree of 
disability.  The preponderance of the evidence is against a 
higher initial evaluation for his diabetes with associated 
hypertension for any period of his appeal.  




Analysis: Earlier Effective Date for Service Connection 

The veteran has been awarded service connection for Diabetes 
Mellitus, type II with associated hypertension, effective 
February 5, 2003.  He has appealed for an earlier effective, 
but has not advanced any specific argument or basis for an 
earlier award.

The record reflects that the veteran submitted a VA Form 21- 
526, Veteran's Application for Compensation or Pension, on 
February 5, 2004.  There is no application prior to February 
2004. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, as will be discussed below, 
the effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2004).

An exception to this criteria is provided in accordance with 
38 C.F.R. § 3.114.  If the payment of additional compensation 
is due to a change in the law or an administrative issue, the 
effective date of the increase shall be fixed in accordance 
with the facts, but shall not be earlier than the date of the 
change in the law.  In no event shall the increase be 
retroactive for more than one year from the date of 
application for the increase or the date of administrative 
determination, whichever is earlier.  See 38 U.S.C.A. § 
5110(g).  If a claim is reviewed at the claimant's request 



more than a year after the effective date of the law, 
benefits may be authorized for one year prior to the date of 
receipt of the request. 38 C.F.R. § 3.114(a)(3).  The record 
reflects that the veteran was discharged from service in 
March 1975.  His claim for benefits was received more than 
one year after the effective date of the law, Agent Orange 
Act of 1991, therefore, in this case, the date for the award 
of service connection is properly assigned as February 5, 
2003, one year prior to the date of receipt of the claim. 

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than February 5, 2003, one year prior to the receipt of his 
claim, for the award of service connection is legally 
precluded.  His assertion that an earlier effective date is 
warranted for service connection is legally unsupported.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against an initial rating in 
excess of 20 percent for  Diabetes Mellitus, type II with 
associated hypertension for any period of his claim.  
Accordingly, it is denied.



`
ORDER


Entitlement to higher initial evaluation for Diabetes 
Mellitus, type II with associated hypertension, rated 20 
percent is denied.

Entitlement to a grant of service connection for Diabetes 
Mellitus, type II with associated hypertension prior to 
February 5, 2003, is denied. 



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


